N0'l‘E: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IMAGECUBE LLC,
Pla,intiff-Appellant,
V. _
THE BOEING COMPANY,
Defen,dant-Appellee,
and
MTS SYSTEMS CORPORATION
AND AEROMET CORPORATION? ,
Defenclants.
2010-1265
Appea1 from the United States District C0urt for the
N0rthern District of I1lin0is in case n0. 04-CV-7587, Judge
R0bert M. D0w, Jr.
ON MOTION
ORDER
The B0eing C0mpany moves for a 21-day extension of
time, until February 22, 2011, to file its brief

l
7
IMAGECUBE V. BOEING CO
Up0n consideration thereof
IT IS ORDERED THATZ
The motion is grants-d.
2
F0R THE C0URT
JAN 1 9 mm /s/ Jan H0rbal__\;
Date J an H01'baIy
cc: J0seph N. H0steny, Esq.
S
Allen E. H00ver, Esq.
C1e1'k
U.S. 00
THE
'nC
§§-_-,
i`l'lo1
fm
LED
APPEALs ron
1 conover
JAN 1 9 2011
JANcl'JJRBAL¥
LERK